In the Supreme Court of Georgia



                                     Decided: November 23, 2021


                   S21A1198. DAVIS v. THE STATE.


      PETERSON, Justice.

      Jammie Rashad Davis appeals his convictions for murder and

other crimes stemming from the 2018 shooting death of Latravius

Burks. 1 Davis argues that (1) the evidence was insufficient to

support his convictions because evidence showed that he acted in


      1  The crimes took place on May 18, 2018. On July 3, 2018, a Dougherty
County grand jury indicted Davis for malice murder, felony murder,
aggravated assault, three counts of possession of a firearm during the
commission of a felony, and three counts of cruelty to children in the third
degree. He filed a motion for immunity from prosecution based on self-defense.
The trial court held hearings on the motion but did not formally deny the
motion until after the case was submitted to the jury, which found Davis guilty
of all charges at a July 2019 trial. On August 5, 2019, the trial court sentenced
Davis to life in prison for malice murder, a consecutive five-year term for one
of the gun counts, and time served for the child cruelty counts. The trial court
purported to merge all of the other counts, although actually the felony murder
count was vacated by operation of law. See Malcolm v. State, 263 Ga. 369, 373
(5) (434 SE2d 479) (1993). On August 20, 2019, Davis filed a motion for new
trial, which was amended on July 27, 2020. The trial court denied the motion
in an order filed on May 21, 2021. Davis filed a timely notice of appeal, and the
case was docketed to this Court’s August 2021 term and submitted for a
decision on the briefs.
self-defense and (2) the trial court plainly erred in failing to instruct

the jury on voluntary manslaughter. Davis’s sufficiency claim fails

because the jury did not have to believe Davis’s self-serving

testimony that he was defending himself. And his claim of plain

instructional error fails because the victim’s touching of Davis’s

daughter’s lips is not the kind of provocation that would have

obviously required a voluntary manslaughter instruction. We

affirm.

     Viewed in the light most favorable to the verdicts, the evidence

presented at trial showed the following. Davis, who went by “Shad,”

had a daughter, A.J., with Shavonda Jones. In May 2018, Jones was

living with her boyfriend, Burks, in Dougherty County. Davis and

Burks did not get along. On May 18, 2018, Davis went to visit his

daughter, who was about three years old at the time, on the porch of

the home of Jones and Burks. Burks arrived at the home during

Davis’s visit with his daughter. In the presence of Davis’s daughter

and Jones’s two other minor children, K.J. and L.J., Davis shot at

Burks at least 11 times, striking Burks at least seven times.

                                   2
     Police responding to the scene found Burks lying on the ground

outside of his home, bleeding profusely from several gunshot

wounds, with the butt of a gun sticking out of his front pants pocket.

A crime scene specialist determined that the gun had not been fired

recently. At the scene, Burks told police that “Shad” had shot him.

Burks later died of his multiple gunshot wounds, some of which were

consistent with having been shot from behind.

     The State presented eyewitness testimony from Jones’s three

young children that Davis shot Burks. One of the children, K.J., who

was seven at the time of trial, testified that Burks was “playing with

[the] lips” of Davis’s daughter, A.J., before Davis punched, then shot,

Burks. Another child, L.J., who was six at the time of trial, testified

on cross-examination that he had said in a prior interview that

Burks hit Davis first, and that he had merely heard, but not seen,

the shooting; on redirect, however, L.J. testified that Davis “started

fighting” first. Jones, who had been inside eating, testified that she

heard several gunshots. The children ran into the house, and Jones

heard Burks yell out. She went outside and found Burks lying on the

                                  3
ground, bleeding and gasping for breath. Davis’s cell phone was on

the porch, but Jones did not see Davis or the car in which he had

arrived.

     A video recording of a police interview of Davis was admitted

into evidence and played for the jury. Although it is difficult to

understand Davis on the recording, he generally can be heard

claiming that he shot Burks in order to protect himself. But one of

the officers who conducted the interview testified that Davis did not

say that he was scared or in fear for his life, that he saw a gun on

Burks on the day of the shooting, or that Burks had threatened to

shoot him on that day. The officer testified that Davis did recount a

previous incident in which Burks threatened to shoot him.

     Davis testified in his own defense. He testified about two

altercations with Burks prior to the shooting. Davis testified that

about a year earlier, Burks bumped into Davis at a convenience

store. Davis asked Burks why he bumped into him, and Burks

responded that he did not care who Davis was and that Burks was

not afraid to shoot or fight. Davis also testified that about a month

                                 4
before the shooting, Burks pulled a gun on Davis while Davis was

visiting his daughter and threatened to shoot Davis in the head. A

friend of Davis testified about these two encounters as well, claiming

that he witnessed the first encounter and was on the telephone with

Davis during the second encounter.

     As to the fatal encounter, Davis testified that he shot Burks in

self-defense. Davis claimed that he saw Burks retrieve a gun from

his car and put it in his pocket before Burks approached the porch

where Davis was visiting with his daughter. According to Davis, he

objected when Burks “grabbed” Davis’s daughter “on her face.”

Davis claimed that Burks said, “I already told you what I’d do,”

started “swinging on” him, and continued to attack him as Davis

backed away down the steps of the porch. Davis testified that he was

weakened by pneumonia and shot Burks to defend himself. Davis

admitted that he did not see Burks “pull his gun” on Davis at any

time during the incident.

     1.   Davis was convicted of malice murder, possession of a

firearm during the commission of a felony, and three counts of

                                  5
cruelty to children in the third degree. Contending that substantial

evidence supported his claims of self-defense, he argues that the

evidence was insufficient to support his convictions. We disagree.

     When evaluating the sufficiency of evidence, we must

determine whether a rational trier of fact could have found the

defendant guilty beyond a reasonable doubt. See Jackson v.

Virginia, 443 U.S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560)

(1979). In making that determination, “we view the evidence in the

light most favorable to the verdict, and we put aside any questions

about conflicting evidence, the credibility of witnesses, or the weight

of the evidence, leaving the resolution of such things to the

discretion of the [jury].” Wilkerson v. State, 307 Ga. 574, 574 (837

SE2d 300) (2019) (citation and punctuation omitted). “As long as

there is some competent evidence, even if contradicted, to support

each fact necessary to make out the State’s case, the jury’s verdict

will be upheld.” Scott v. State, 309 Ga. 764, 766 (1) (848 SE2d 448)

(2020) (citation and punctuation omitted).

     Here, eyewitnesses testified that Davis shot Burks. Indeed,

                                  6
Davis admitted shooting Burks. Although Davis claimed that he did

so in self-defense, the jury was free to reject that testimony. Davis

admitted that he did not see Burks pull a gun during the incident,

and evidence showed that the gun found in Burks’s pocket had not

been fired recently. Moreover, when interviewed by officers, Davis

did not say that Burks had threatened to shoot him on the day of the

shooting. After assessing the credibility of the witnesses and other

evidence, the jury was authorized to reject any claims that Davis

shot Burks in self-defense and find beyond a reasonable doubt that

Davis was guilty of the crimes of which he was convicted. See Corley

v. State, 308 Ga. 321, 322 (1) (a) (840 SE2d 391) (2020) (“[Q]uestions

about the existence of justification are for a jury to decide. . . [,] and

the jury is free to reject any evidence in support of a justification

defense and to accept the evidence that the shooting was not done in

self-defense.”).2


      2 The convictions for child cruelty in the third degree were premised on
allegations that Davis intentionally allowed Jones’s three children to witness
his assault on Burks. See OCGA § 16-5-70 (d) (1). In challenging the sufficiency
of the evidence to support his convictions, however, Davis argues only that

                                       7
      2.    Davis also argues that the trial court committed plain

error in failing to charge on voluntary manslaughter. Again, we

disagree.

      Davis made a written request for a jury charge on voluntary

manslaughter, arguing at the charge conference that he was

provoked by Burks’s touching the face of Davis’s daughter in his

presence. But Davis did not object to the omission of the charge after

the trial court instructed the jury. “[T]he failure to object to the

charge as given precludes appellate review ‘unless such portion of

the jury charge constitutes plain error which affects substantial

rights of the parties.’” White v. State, 291 Ga. 7, 8 (2) (727 SE2d 109)

(2012) (quoting OCGA § 17-8-58 (b)); see also Williams v. State, 306

Ga. 717, 720 (2) (832 SE2d 805) (2019). Where an alleged error

regarding a jury instruction is not affirmatively waived, reversal

may be authorized under plain error review, but only if the




substantial evidence supported his defense that his actions were justified, a
defense we have held that there was sufficient evidence for the jury to reject.
Davis has not otherwise shown that the evidence supporting the child cruelty
convictions was insufficient as a matter of constitutional due process.
                                      8
instruction was erroneous, the error was obvious, the instruction

likely affected the outcome of the proceedings, and the error

seriously affects the fairness, integrity, or public reputation of

judicial proceedings. See Morris v. State, 303 Ga. 192, 197 (V) (811

SE2d 321) (2018). Davis’s claim fails because there was no obvious

error in the trial court’s refusal to give a voluntary manslaughter

instruction.

     “[E]ven slight evidence showing that the victim seriously

provoked the defendant requires the trial court to give a requested

charge on voluntary manslaughter.” Dugger v. State, 297 Ga. 120,

124 (7) (772 SE2d 695) (2015) (citation and punctuation omitted).

Davis argues on appeal that there was evidence that he was

seriously provoked, such that a voluntary manslaughter charge

should have been given, in that Burks touched the lips of Davis’s

three-year-old daughter, then started attacking him. But an error is

plain only “if it is clear or obvious under current law. An error cannot

be plain where there is no controlling authority on point.” Walter v.

State, 304 Ga. 760, 767 (3) (b) (822 SE2d 266) (2018) (citation and

                                   9
punctuation omitted); see also Franklin v. State, 306 Ga. 872, 876

(2) (834 SE2d 53) (2019). Davis “cites no precedent requiring a

[voluntary manslaughter] instruction under circumstances similar

to those presented here.” Walter, 304 Ga. at 767 (3) (b). And we have

found none. Molestation or similarly improper touching of a

defendant’s minor child might in some cases create the sort of

serious provocation that merits a voluntary manslaughter charge.

See Scott v. State, 291 Ga. 156, 157-158 (2) (728 SE2d 238) (2012)

(trial court erred by not instructing on voluntary manslaughter

where there was evidence that the victim taunted the defendant

about molesting the defendant’s niece just before the shooting). But

it is not at all obvious that the apparently brief, non-sexual touching

of Davis’s daughter by Burks rose to this level of provocation.

     Moreover, where there is a question of self-defense, a charge on

voluntary manslaughter is warranted only where there is evidence

showing that the accused was so excited that he “reacted

passionately rather than simply in an attempt to defend himself.”

Jackson v. State, 301 Ga. 878, 880 (2) (804 SE2d 357) (2017) (citation

                                  10
and punctuation omitted). “[N]either fear that someone is going to

pull a gun nor fighting are the types of provocation which demand a

voluntary manslaughter charge.” Smith v. State, 296 Ga. 731, 737

(3) (770 SE2d 610) (2015). Evidence that Burks was “swinging on”

Davis, even coupled with evidence that Burks touched Davis’s

daughter, did not obviously require a voluntary manslaughter

instruction. Therefore, the trial court did not plainly err in failing to

give that instruction.

     Judgment affirmed. All the Justices concur.




                                   11